Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 6/03/2019 and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed January 5th, 2022 has been entered. Currently, claims 1-2 and 6-8 remain rejected in the application. Independent claim 1 and dependent claims 6 and 8 were amended by the Applicant without the addition of new matter, to include further narrowing limitations. 
Response to Arguments
3.	Applicant’s amendment is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-2 and 6-8 recited in the Non-Final Office Action mailed 10/18/2021.
Applicant’s arguments, see Remarks on Pages 10-15, filed 01/05/2022, with respect to the rejection of claims 1-2 and 6-8 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Kopelman (U.S. Patent Pub. No. 20160199215), Faust et al. (U.S. Patent Pub. No. 20140255866), Benarouch et al. (WO 2016131827 A1), Desouches (U.S. Patent Pub. No. 20140248575), Li et al. (Integration of Hydrogels with Hard and Soft Microstructures, Journal of Nanoscience and Nanotechnology, 2007), and Pronovost (WO 2007075928 A2). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (U.S. Patent Pub. No. 20160199215) in view of Benarouch et al. (WO 2016131827 A1) and in further view of Li et al. (Integration of Hydrogels with Hard and Soft Microstructures, Journal of Nanoscience and Nanotechnology, 2007).
Regarding claim 1, Kopelman discloses a mandibular advancement device 20 (Paragraph 54 and Figure 3A, Intraoral appliance 20) comprising: a first brace member 22 (Paragraphs 41 and 54, upper shell 22 removably engage maxillary teeth) structured to removably engage an upper dentition of a user; a second brace member 24 (Paragraphs 41 and 54, lower shell 24 removably engages mandibular teeth) structured to engage a lower dentition of the user; and a number of coupling assemblies 26, 28 (Paragraph 45, The components of an advancement apparatus 26, 28 located on the upper shell 22 and lower shell 24, wherein 26,28, collectively on one side are one coupling assembly, thereby meeting the claim limitation of “a number”) coupled between the first brace member 22 and the second brace member 24, wherein each of the number of coupling assemblies 26, 28 includes an actuating element (Paragraph 54, moveable member 26 has a fixed component 26a and a movable component 26b that can be advanced from a retracted position to an advanced position, via an actuator).
However, Kopelman fails to explicitly disclose wherein each of the number of coupling assemblies includes the actuating element that comprises a volume responsive material structured to automatically adjust a dimension of the respective coupling assembly gradually, via the volume 
Benarouch teaches an analogous mandibular advancement device (Page 5, lines 3-18, orthodontic appliance intended to be secured to a user's teeth, the appliance comprising an element, preferably a monobloc element, comprising a first region in a first material, the first material being chosen so as to expand or retract, preferably expand when it is in contact with a liquid, from a first stable shape to a second stable shape. The stimulus is therefore the contact with the liquid. Preferably, the liquid is an aqueous liquid, preferably saliva. When the appliance is in the mouth, the first material will therefore expand. Advantageously, this expansion may then be used to exert an action on the teeth. The first material is preferably a hydrogel) wherein each of the analogous number of coupling assemblies 31,32 (Page 24, lines 3-7 and Figure 4, The expansible or retractable materials, in particular the materials cited above, may also be used, for example, to form a jack. The jack traditionally has a cylinder 31 in which a piston 32 is mounted slidable) includes an analogous actuating element 34 (Page 24, line 7 and Figure 4, expansible or retractable material 34) that comprises a volume responsive material (Page 3, lines 4-5, Preferably, the element has or even consists of a material that is retractable or expansible under the effect of the stimulus, preferably a polymer material and/or a hydrogel) structured to actively adjust a dimension (Page 24, lines 3-7 and Figure 4, in as much as actively adjusting a dimension is provided by a controlled adjustment, the expansion and retraction of hydrogel 34 actively and controllably adjusts a dimension of piston 32 within cylinder 31 over a period of time given by liquid stimulus) of the respective analogous coupling assembly 31,32 gradually, via the volume responsive material (Page 3, lines 4-5, hydrogel), over a period of time (Page 9, lines 15-23, In the preferred embodiment, the element comprises a first region, preferably in a hydrogel, which deforms itself continuously, and preferably expand, for a period greater than 1 week, preferably greater than 2 weeks, preferably greater than 4 weeks, preferably greater than 8 weeks, preferably greater than 12 weeks, due to a contact with an aqueous liquid, and in particular with saliva. In one embodiment, if the element is expanding when the stimulus is applied, is stops its expansion, or even retracts, if the stimulus, in particular the contact with the aqueous liquid, ceases), from a first length (Page 24, lines 3-7 and Figure 4, non-expanded position of hydrogel 34 due to lack of liquid stimulus) to a second, longer length (Page 24, lines 3-7 and Figure 4, expanded position of hydrogel 34 due to presence of liquid stimulus) and back again (Page 9, lines 15-23, if the element is expanding when the stimulus is applied, is stops its expansion, or even retracts, if the stimulus, in particular the contact with the aqueous liquid, ceases) to the first length (Page 24, lines 3-7 and Figure 4, non-expanded position of hydrogel 34 due to lack of liquid stimulus), wherein the first length (Page 24, lines 3-7 and Figure 4, initial non-expanded position of hydrogel 34 due to lack of liquid stimulus enters mouth and begins to expand) corresponds with a therapy-ready protruded position (Page 5, lines 3-18, Advantageously, this expansion may then be used to exert an action on the teeth) of the analogous mandibular advancement device (Page 5, lines 3-18, orthodontic appliance), and the second, longer length (Page 24, lines 3-7 and Figure 4, expanded position of hydrogel 34 due to presence of liquid stimulus reaches a maximum as liquid stimulus reaches maximum and then begins to decrease) corresponds with a treatment position (Page 5, lines 3-18 and Page 9, lines 15-23, maximum expanded position of hydrogel will begin to decrease volume when liquid stimulus decreases) of the analogous mandibular advancement device (Page 5, lines 3-18, orthodontic appliance).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify each of the coupling assemblies connecting the second and first brace members and the actuator of the coupling assembly of Kopelman, so that the coupling assembly is a piston-cylinder with an actuating element that is a volume responsive actuating element within the piston-cylinder coupling assembly, as taught by Benarouch, in order to provide an improved mandibular advancement device with an improved coupling assembly that is adjustable by an expansion or retraction of a hydrogel given by a presence of a liquid stimulus, which results in a desired force gradually exerted on the teeth (Benarouch, Page 9, lines 15-23). 
Therefore, the combination of Kopelman in view of Benarouch discloses wherein the first length (Benarouch, Page 24, lines 3-7 and Figure 4, non-expanded position of hydrogel 34 due to lack of liquid stimulus enters mouth and begins to expand) corresponds with a therapy-ready protruded position (Modification of Figure 3A of Kopelman in view of Figure 4 of Benarouch, modifying the coupling assembly 26,28 of Kopelman to include a volume responsive hydrogel within a cylinder 31 and piston 32 of Benarouch with the hydrogel of Benarouch, results in an initial expansion of the hydrogel actuator when there is initial liquid stimulus so as to protrude the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman in a therapy-ready protruded position) of the mandibular advancement device 20 (Kopelman, Paragraph 54 and Figure 3A) in which each of the number of coupling assemblies (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch: modifying the coupling assembly 26,28 of Kopelman for the piston-rod 12,16 coupling assembly of Benarouch, with the the volume responsive material 34 of Benarouch) is configured to, at a start of a treatment period (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch: the expansion and retraction properties of the volume responsive material of Benarouch in response to the amount of surrounding saliva allows for a change of liquid stimulus within a user's mouth throughout a period of time to result in the therapy-ready protruded position of Benarouch during a treatment period and then subsequently the treatment position of Benarouch of the first and second brace members 22,24 of Kopelman at the end of the treatment period), protrude (Benarouch, Page 5, lines 3-18, initial presence of liquid stimulus results in an expansion to apply an action on teeth) the second brace member 24 (Kopelman, Paragraphs 41 and 54) with respect to the first brace member 22 (Kopelman, Paragraphs 41 and 54) away from a normal adjusted positioning (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch: modifying the coupling assembly 26,28 of Kopelman for the piston-rod coupling assembly of Benarouch, with the volume responsive material 34 of Benarouch, such that the cylinder 31 and piston 32 of Benarouch with the hydrogel 34 of Benarouch, results in an initial expansion of the hydrogel actuator when there is initial liquid stimulus so as to protrude the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman away from an initial non-protruded position) of the lower dentition with respect to the upper dentition, and the second, longer length (Benarouch, Page 9, lines 15-23, Page 24, lines 3-7 and Figure 4, expanded position of hydrogel 34 due to presence of liquid stimulus reaches a maximum as liquid stimulus reaches maximum and then begins to decrease) corresponds with a treatment position (Benarouch, Page 5, lines 3-18 and Page 9, lines 15-23, maximum expanded position of hydrogel will begin to decrease volume when liquid stimulus decreases) of the mandibular advancement device 20 (Kopelman, Paragraph 54 and Figure 3A), subsequent to the start of the treatment period and until the end of the treatment period (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch, the expansion and retraction properties of the volume responsive material of Benarouch in response to the amount of surrounding saliva allows for a change of liquid stimulus within a user's mouth throughout a period of time to result in the therapy-ready protruded position of Benarouch during a treatment period and then subsequently the treatment position of Benarouch of the first and second brace members 22,24 of Kopelamn at the end of the treatment period), in which each of the number of coupling assemblies (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch) is configured to no longer protrude (Benarouch, Page 9, lines 15-23, Page 24, lines 3-7 and Figure 4, maximum expanded position of hydrogel will begin to decrease volume when liquid stimulus decreases) the second brace member 24 (Kopelman, Paragraphs 41 and 54) with respect to the first brace member 22 (Kopelman, Paragraphs 41 and 54) in the therapy-ready protruded position (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch: modifying the coupling assembly 26,28 of Kopelman for the piston-rod  coupling assembly of Benarouch, with the the volume responsive material 34 of Benarouch, such that the cylinder 31 and piston 32 of Benarouch with the hydrogel 34 of Benarouch, results in an initial expansion of the hydrogel actuator when there is initial liquid stimulus so as to protrude the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman in a therapy-ready protruded position), but to bias the second brace member 24 (Kopelman, Paragraphs 41 and 54) with respect to the first brace member 22 (Kopelman, Paragraphs 41 and 54) towards a retracted position (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch: modifying the coupling assembly 26,28 of Kopelman for the piston-rod coupling assembly of Benarouch, with the volume responsive material 34 of Benarouch, such that the cylinder 31 and piston 32 of Benarouch with the hydrogel of Benarouch, results in a decreasing volume of the hydrogel actuator when there is a decrease in liquid stimulus so as to retract the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman towards an initial non-protruded position and away from a therapy-ready protruded position) at the end of the treatment period (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch, the expansion and retraction properties of the volume responsive material of Benarouch in response to the amount of surrounding saliva allows for a change of liquid stimulus within a user's mouth throughout a period of time to result in the therapy-ready protruded position of Benarouch during a treatment period and then subsequently the treatment position of Benarouch of the first and second brace members 22,24 of Kopelman at the end of the treatment period)) away from the therapy-ready protruded position (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch: modifying the coupling assembly 26,28 of Kopelman for the piston-rod coupling assembly of Benarouch, with the volume responsive material 34 of Benarouch, such that the cylinder 31 and piston 32 of Benarouch with the hydrogel 34 of Benarouch, results in an initial expansion of the hydrogel actuator when there is initial liquid stimulus so as to protrude the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman in a therapy-ready protruded position), wherein the retracted position (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch) corresponds with the normal adjusted positioning (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch, initial non-protruded position of the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman) of the lower dentition with respect to the upper dentition when the mandibular advancement device 20 (Kopelman, Paragraph 54 and Figure 3A) is not being worn (Modification of Figure 3A of Kopelman in view of Figure 5 of Faust in view of Page 24, lines 3-7 and Figure 4 of Benarouch, initial non-protruded position of the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman such as when mandibular advancement device is not being worn) and in which the lower dentition is not being protruded (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch, initial non-protruded position of the lower shell 24 of Kopelman with respect to the upper shell 22 of Kopelman such as when mandibular advancement device is not being worn or is not being actuated) with respect to the upper dentition.

Li teaches an analogous volume responsive material (Page 786 and Figure 9, hydrogel actuator for microvalve) comprising adjusting a dimension (Page 786 and Figure 9, hydrogel dimension and thin flexible diaphragm dimension changes when hydrogel is swelling), via the analogous volume responsive material (Page 786 and Figure 9, hydrogel actuator for microvalve), over a period of time corresponding to a portion of a day or 24-hour period (Page 781, Thus, while millimeter-sized hydrogels respond on time scales of hours or days to changes in external environment, micron- or submicron-sized hydrogels respond nearly instantaneously, or within seconds).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size of the volume responsive material of Kopelman in view of Benarouch, such that the size of the volume responsive material allows for swelling and deswelling within a period of time, such as within seconds, minutes, or hours, as taught by Li, in order to provide an improved mandibular advancement device with a volume responsive material that has increased sensitivity to the external osmotic stresses and undergoes a rapid volume response for more precise actuation (Li, Page 781).
Therefore, the combination of Kopelman in view of Benarouch in view of Li discloses start of a treatment period (Modification of Figure 3A of Kopelman in view of Page 24, lines 3-7 and Figure 4 of Benarouch) within the portion of the day or 24-hour period (Li, Page 781, Thus, while millimeter-sized hydrogels respond on time scales of hours or days to changes in external environment, micron- or submicron-sized hydrogels respond nearly instantaneously, or within seconds).
6.	Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (U.S. Patent Pub. No. 20160199215) in view of Benarouch et al. (WO 2016131827 A1) in view of Li et al. (Integration of Hydrogels with Hard and Soft Microstructures, Journal of Nanoscience and Nanotechnology, 2007) and in further view of Faust et al. (U.S. Patent Pub. No. 20140255866).
Regarding claim 2, the combination of Kopelman in view of Benarouch in view of Li discloses the invention as described above and further discloses:
Kopelman discloses wherein each of the number of coupling assemblies 26,28 further comprises a first coupling element 26 and a second coupling element 28; wherein the first coupling element 26 is coupled to the first brace member 22 at a first point (Paragraph 54 and Figure 3a, upper advancement structure 26 with fixed component 26a coupled to upper brace 22 at first point of the fixed component 26a); wherein the second coupling element 28 is coupled to the second brace member 22 at a second point (Paragraph 54 and Figure 3a, lower advancement structure 28 coupled to lower brace 24 at second point); and wherein the dimension is a distance between (Paragraph 54 and Figure 3a, distance between point of connection of lower advancement structure 28 with respect to connection of upper advancement structure 26 is adjustable) the first point and the second point.
However, Kopelman fails to explicitly disclose second coupling element partially extending into the first coupling element.
Benarouch teaches the analogous second coupling element 32 (Page 24, lines 3-7 and Figure 4, piston 32 partially extending into cylinder 31) partially extending into the analogous first coupling element 31 (Page 24, lines 3-7 and Figure 4).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first and second coupling element of the coupling assembly of Kopelman, so that there is a piston-rod coupling assembly with the second coupling element partially extending into the first coupling element and having the volume responsive material in the first coupling element, as taught by Benarouch, in order to provide an improved mandibular advancement device with an improved coupling assembly with the second coupling element 
However, the combination of Kopelman in view of Benarouch in view of Li fails to explicitly disclose wherein the first coupling element is coupled to the first brace member at a first pivot point; wherein the second coupling element is coupled to the second brace member at a second pivot point; and wherein the dimension is a distance between the first pivot point and the second pivot point.
Faust teaches an analogous mandibular advancement device (Paragraph 27 and Figure 1, orthodontic appliance 10 connecting to connection to buccal tubes, direct connections to molar bands, or connections to archwires at a location near the tooth) wherein the analogous first coupling element 12 (Paragraph 28 and Figure 1, end tube 12 coupling to buccal tubes, direct connections to molar bands, or connections to archwires at a location near the tooth at a first pivot point 20) is coupled to the analogous first brace member (Paragraph 28, buccal tubes, direct connections to molar bands, or connections to archwires at a location near the tooth on the upper jaw) at a first pivot point 20; wherein the analogous second coupling element 16 (Paragraphs 27-28 and Figure 1, rod 16 coupling to buccal tubes, direct connections to molar bands, or connections to archwires at a location near the tooth at a second pivot point 18) is coupled to the analogous second brace member (Paragraph 28, buccal tubes, direct connections to molar bands, or connections to archwires at a location near the tooth on the lower jaw) at a second pivot point 18; and wherein the analogous dimension (Paragraphs 27-28 and Figure 1, distance between mesial connector 18 and a distal connector 20 defining the first and second pivot points since the tube 12 and rod 16 rotationally pivot relative to the mesial connector 18 and the distal connector 20 points during mandibular advancement) is a distance between the first pivot point 20 and the second pivot point 18.

Regarding claim 6, the combination of Kopelman in view of Benarouch in view of Li in view of Faust discloses the invention as described above and further discloses wherein the volume responsive material 34 (Benarouch, Page 3, lines 4-5, Preferably, the element has or even consists of a material that is retractable or expansible under the effect of the stimulus, preferably a polymer material and/or a hydrogel; Page 24, lines 3-7 and Figure 4, The expansible or retractable materials, in particular the materials cited above, may also be used, for example, to form a jack. The jack traditionally has a cylinder 31 in which a piston 32 is mounted slidable by movement of an expansible or retractable material 34) is structured to engage each of (Benarouch, Figure 4, expansible or retractable material 34 engages cylinder 31 in which a piston 32) the first coupling element 31 (Benarouch, Page 24, lines 3-7 and Figure 4, cylinder 31) and the second coupling element 32 (Benarouch, Page 24, lines 3-7 and Figure 4, piston 32) and to expand or contract in order to actively move (Benarouch, Page 24, lines 3-7 and Figure 4, The jack traditionally has a cylinder 31 in which a piston 32 is mounted slidable by movement of an expansible or retractable material 34) the second coupling element 32 independently with respect to the first coupling element 31.
Regarding claim 7, the combination of Kopelman in view of Benarouch view of Li in view of Faust discloses the invention as described above and further discloses wherein the volume responsive material 34 (Benarouch, Page 3, lines 4-5) is a hydrogel (Benarouch, Page 3, lines 4-5, Preferably, the element has or even consists of a material that is retractable or expansible under the effect of the stimulus, preferably a polymer material and/or a hydrogel). 
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (U.S. Patent Pub. No. 20160199215) view of Benarouch et al. (WO 2016131827 A1) in view of Li et al. (Integration of Hydrogels with Hard and Soft Microstructures, Journal of Nanoscience and Nanotechnology, 2007) in view of Faust et al. (U.S. Patent Pub. No. 20140255866) in and in further view of Desouches (U.S. Patent Pub. No. 20140248575) and Pronovost (WO 2007075928 A2).
Regarding claim 8, the combination of Kopelman in view of Benarouch in view of Li in view of Faust discloses the invention as described above and further discloses:
The combination of Kopelman in view of Benarouch fails to explicitly disclose a membrane coupled to an interior of the first coupling element.
Li teaches an analogous volume responsive material (Page 786 and Figure 9, hydrogel actuator for microvalve) comprising a membrane (Page 786 and Figure 9, porous membrane attached with hydrogel permitting diffusion of small solutes and flow of water into and out of hydrogel).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the volume responsive material coupled in an interior of the first coupling element of Kopelman in view of Benarouch, so that the volume responsive material includes a membrane, as taught by Li, in order to provide an improved mandibular advancement device with an enhanced volume responsive material that is configured to receive a controlled amount of liquid determined by diffusion through a membrane for desired expansion or retraction of the volume responsive material to provide a desired treatment (Li, Page 786). 

Desouches teaches an analogous coupling assembly 3 (Paragraph 62 and Figure 6, rod 3 comprising sheath 23 and tab 21) wherein the analogous first coupling element 23 (Paragraph 62 and Figure 6, sheath 23) further includes a number of perforations 24,27 (Paragraph 62 and Figure 6, sheath 23 equipped with a plurality of orifices 24, evenly spread out along its length, as well as an end orifice 27) in order to allow saliva from a user to pass through (Paragraph 62 and Figure 6, the plurality of orifices 24 not engaged by the two screws 25 remain open, which inherently allows saliva to pass through those orifices 24).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first coupling element of Kopelman in view of Benarouch in view of Li in view of Faust, so that the first coupling element has a number of perorations, as taught by Desouches, in order to provide an improved mandibular advancement device with an improved coupling assembly wherein the first coupling element has perforations for ultimately providing an adjustable rod length that conforms to a patient’s morphology (Desouches, Paragraph 62).
However, the combination of Kopelman in view of Benarouch in view of Li in view of Faust in view of Desouches fails to explicitly disclose a unidirectional membrane. 
Pronovost teaches an analogous volume responsive material (Page 10, lines 22-33 and Figure 1, second layer 16 comprising hydrated polymer hydrogel) comprising a unidirectional analogous membrane (Page 10, lines 22-33 and Figure 1, Powdered Water-lock R Superabsorbent starch polymers, available from GPC, with a typical uptake of >130 up to more than 600 times their weight are added to the second layer 16 to setup an effective unidirectional absorbent polymer gradient, e.g., in the direction of the arrows 24).
.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL MILO/
Art Unit 3786

/ERIN DEERY/Primary Examiner, Art Unit 3754